OFFICE    OF THE ATTORNEY   GENERAL   OF TEXAS
                          AUSTIN




EoOorable J.nn3r    Powell
County Attorney
Brown County
Brownwood, %3x88

Dear Sir:               Opinion
                        Re: Is
                             to




         We h8Ye reocived                  ted Nwember   7,
1939, wherein you request                   this departmnt
upon the above stated ques

                                       ivil Statutes    of
Texas, 1926,   re




                                   of one-half of
                                  actual oash re-
                                tor, administra-
                               pon the apprwal
                                the final settle-
                        aocount of such exeoutor,
                           or guardian, but no
                       E'sUch  COrnmiSsiOn Shall
                       on any amount received by
                               administrator or


          There Is no limitation in the wsr Risk Insurance
dot placed upon the fee or COnnnissiOn Of the COUntJI judge
in the administration of the proceeds of a Government War
Risk Insurance Policy, and it is clear that the One-half
of one per cent collected by the county judge from addn-
istrators in Compliance with the 8bOVe Article comes with-
Eonorable   J. Piner Powell, Page 2




in the term 'fees and COmmissions*.

          bxorcling to the last preceding Federal census
Brown Qounty has a population Of 26,382, and, therefore,
the oounty judge Of Brown County is on a salary basis.
Inaesuch 88 the County judge of yOUr County is on 8 S8lq
basis, he would not be entitled to retain any fees ool-..
leoted by him, but sust deposit them in accordenoe with .'
Seotion 5 of Art&l%  3912%, which reads, in part, 8s tol-
lows1

                  *It shall he the duty of all offi-
            oers to charge and ooll0ct in the man-
            ner authorized by law 811 f%%S and cow
            missions which are permitted by law to
            be assessed &    colleoted for 811 Offi-
            cd.81 servioe performed by them. As anb
            when such fees are oollected, they shall
            be deposited in the Officers   Salary
            Fund, or fund provided in this Act."

          Therefore, you are respectfully advised that it
is the opinion of this department that the county judge of
Brown County is entitled to charge the Commission of one-
half of one per sent where the only moneys in an estate are
the proceeds of Government War Risk Insurance.

          Trusting that the foregoing   satisfactorily    answers
your inquiry, we remain

                                 Yours very truly

                              ATTORREY GEBERAL GF T-XAS


DBDtFG                        &%a)      D. Burl0 Daviss
                                              Assistant
APPROVED NW. 21, 1939
  Signed) G8r8ld c. 1riaIU1
d TTORNZY GENERAL OF TEXAS    APPBOWED -- OpiniOn COlmrdtt88
                              By B.W.B.  -Chairman